Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This office action is in response to the amendment filed on 10/08/2021.  Claims 1-20, 22-40 are pending in this application and have been considered below.

Allowable Subject Matter
Claims 1-20, 22-40 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Claims 1 and 20 which recites the apparatus for flexible beamforming using frequency-division multiplexing, the prior art of record neither anticipate nor render obvious the limitation as claimed, with respect to the apparatus comprising: an antenna array comprising two or more antenna elements, the two or more antenna elements comprising a first antenna element and a second antenna element; and a wireless transceiver comprising: two or more dedicated receive paths comprising a first dedicated receive path coupled to the first antenna element and a second dedicated receive path coupled to the second antenna element; two or more mixers comprising a first mixer and a second mixer, the first mixer and the second mixer respectively configured to accept local oscillator signals associated with different frequencies; a first combiner having a first input coupled to the first dedicated receive path, a second input, and an output coupled to an input of the first mixer; a second combiner having a first input coupled to an output of the first mixer and a second input coupled to an output of the second mixer; and a switching circuit coupled to the second dedicated receive path, the second input of the first combiner, and an input of the second mixer; the switching circuit configured to selectively: be in a 
The prior art of record, also does not teach or suggest the method as recited in claim 24 wherein the method comprising: receiving a first receive signal using a first antenna element and a first dedicated receive path; receiving a second receive signal using a second antenna element and a second dedicated receive path; generating a first composite receive signal by downconverting a combination of the first receive signal and the second receive signal; receiving a third receive signal using the first antenna element and the first dedicated receive path; receiving a fourth receive signal using the second antenna element and the second dedicated receive path; and generating a second composite receive signal by individually downconverting the third receive signal and the fourth receive signal using different local oscillator signals associated with different frequencies prior to combining downconverted versions of the third receive signal and the fourth receive signal.
The prior art of record, also does not teach or suggest the apparatus as recited in claim 33 wherein apparatus comprising: a wireless transceiver comprising a radio-frequency integrated circuit configured to connect to an antenna array, the radio-frequency integrated circuit comprising: two or more dedicated receive paths configured to connect to respective antenna elements of the antenna array; at least one intermediate receive path; and a beamforming circuit coupled between the two or more dedicated receive paths and the at least one intermediate receive path, the beamforming circuit configured to: accept two or more receive signals from the two or more dedicated receive paths; selectively generate, based on the two or more receive signals, at least one composite receive signal that supports analog beamforming, hybrid beamforming, or digital beamforming; perform frequency-division multiplexing to generate the at least one composite receive signal that supports hybrid beamforming or digital beamforming; and provide the at least one composite receive signal to the at least one intermediate receive path.
The prior art of record, also does not teach or suggest the apparatus as recited in claim 40 wherein apparatus comprising: an antenna array comprising two or more antenna elements, the two or more antenna elements comprising a first antenna element and a second antenna element; and a wireless transceiver comprising a radio-frequency integrated circuit configured to be coupled to a processor, the radio-frequency integrated circuit comprising: two or more dedicated receive paths comprising a first dedicated receive path coupled to the first antenna element and a second dedicated receive path coupled to the second antenna element; two or more mixers comprising a first mixer and a second mixer; a first combiner having a first input coupled to the first dedicated receive path, a second input, and an output coupled to an input of the first mixer; a second combiner having a first input coupled to an output of the first mixer and a second input coupled to an output of the second mixer; and a switching circuit coupled to the second dedicated receive path, the second input of the first combiner, and an input of the second mixer; the switching circuit configured to selectively: be in a first configuration that connects the second dedicated receive path to the second input of the first combiner; or be in a second configuration that connects the second dedicated receive path to the input of the second mixer.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNETH T LAM whose telephone number is (571)270-1862. The examiner can normally be reached M-F 8:30-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shuwang Liu can be reached on (571) 272-3036. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KENNETH T LAM/Primary Examiner, Art Unit 2631